Case 18-30214-KLP           Doc 132    Filed 03/11/19 Entered 03/11/19 11:13:26      Desc Main
                                      Document     Page 1 of 17
 Robert S. Westermann (VSB No. 43294)
 Alexander R. Kalyniuk (VSB No. 92325)
 HIRSCHLER FLEISCHER, P.C.
 The Edgeworth Building
 2100 East Cary Street
 Richmond, Virginia 23218-0500
 Telephone:       (804) 771-5610
 Facsimile:       (804) 644-0957
 Email:           rwestermann@hirschlerlaw.com
                  akalyniuk@hirschlerlaw.com

 Counsel to the Chapter 7 Trustee

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


  IN RE:

  ROBERT E. HICKS,                                Chapter 7
                                                  Case No. 18-30214-KLP
                    DEBTOR.

  PETER J. BARRETT, IN HIS CAPACITY
  AS CHAPTER 7 TRUSTEE OF THE
  BANKRUPTCY ESTATE OF ROBERT E.
  HICKS,

                    PLAINTIFF,

  V.                                              Adversary Proceeding No. _______

  MARK K. BROWN; CITIZENS AND
  FARMERS BANK; THE CITY OF
  RICHMOND; FRANKLIN AMERICAN
  MORTGAGE COMPANY; HORIZON
  FOREST PRODUCTS, L.P.; NOLAND
  COMPANY; THE SHERWIN-
  WILLIAMS COMPANY; AND APRIL
  STRAUS,

                      DEFENDANTS.


                                            COMPLAINT
Case 18-30214-KLP        Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26             Desc Main
                                    Document     Page 2 of 17


        Peter J. Barrett, Chapter 7 Trustee (the “Trustee”) of the bankruptcy estate (the “Estate”)

 of Robert E. Hicks, by counsel, files this Complaint (the “Complaint”) against Mark K. Brown;

 Citizens and Farmers Bank; the City of Richmond; Franklin American Mortgage Company;

 Horizon Forest Products, L.P.; Noland Company; The Sherwin-Williams Company, and April

 Straus (collectively, the “Defendants” and each individually, a “Defendant”) and in support states

 as follows:

                                      Jurisdiction and Venue

        1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, and the

 general order of reference from the U.S. District Court for the Eastern District of Virginia.

        2.      This matter is a core proceeding under 28 U.S.C. § 157(b)(1)(A), (F), (H), (K), and

 (O).

        3.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The predicates for relief are 11 U.S.C. §§ 105, 547, 548, and 549, and Federal Rule

 of Bankruptcy Procedure 7001.

                                       Nature of the Action

        5.      The Trustee brings this action to avoid certain liens that were improperly levied

 upon the Debtor’s personal residence at 3232 Grove Avenue, Richmond, Virginia 23221 (the

 “Grove Avenue Property”), and to determine the validity, priority, and extent of the remaining

 liens on the Grove Avenue Property. The Grove Avenue Property is more particularly described

 as:

 ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, TOGETHER WITH ALL
 IMPROVEMENTS THEREON BELONGING, KNOWN, NUMBERED AND
 DESIGNATED AS NO. 3232 GROVE AVENUE, LYING AND BEING IN THE CITY OF
 RICHMOND, VIRGINIA AND DESCRIBED AS FOLLOWS:
Case 18-30214-KLP        Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26             Desc Main
                                    Document     Page 3 of 17


 BEGINNING AT THE NORTHEASTERN INTERSECTION OF GROVE AVENUE AND
 TILDEN STREET, THENCE RUNNING EASTWARDLY ALONG AND FRONTING ON
 THE NORTH LINE OF GROVE AVENUE 33 FEET AND EXTENDING BACK
 NORTHWARDLY FROM SAID FRONT BETWEEN THE EAST LINE OF TILDEN
 STREET AND A LINE PARALLEL THEREWITH 140 FEET TO AN ALLEY 12 FEET
 WIDE, ALL AS SHOWN ON A PLAT OF SURVEY BY A.G. HAROCOPOS &
 ASSOCIATES, P.C., CERTIFIED LAND SURVEYOR AND CONSULTANT, DATED
 APRIL 29, 1992, ATTACHED TO AND MADE A PART OF DEED IN DEED BOOK 302,
 PAGE 1875 AND TO WHICH PLAT REFERENCE IS HEREBY MADE FOR A MORE
 PARTICULAR DESCRIPTION OF THE PROPERTY HEREBY CONVEYED.

 BEING THE SAME REAL ESTATE CONVEYED TO ROBERT E. HICKS AND APRIL
 G. STRAUS BY DEED FROM APRIL G. STRAUS, DATED JANUARY 12, 2016 AND
 RECORDED MARCH 11, 2016, IN THE CLERK’S OFFICE, CIRCUIT COURT, CITY
 OF RICHMOND, VIRGINIA, AS INSTRUMENT NUMBER 160004380.

                                            Background

        6.      On January 16, 2018 (the “Petition Date”), the Debtor filed with the Court a

 voluntary petition for relief under Chapter 11 of the Bankruptcy Code, commencing the above-

 captioned case (the “Bankruptcy Case”), which was converted to one under Chapter 7 of the

 Bankruptcy Code on April 10, 2018, whereby the Trustee was appointed as the interim Chapter 7

 Trustee.

        7.      In connection with this Bankruptcy Case, the Trustee seeks to sell the Grove

 Avenue Property through traditional residential real estate listing methods in the exercise of the

 Trustee’s business judgment. The Trustee believes this will generate the highest return for the

 Grove Avenue Property. To maximize recovery for the benefit of the creditors, this Complaint

 seeks to avoid certain liens and to determine the priority of the secured claims on the Grove Avenue

 Property.



                           [Remainder of Page Left Blank Intentionally]
Case 18-30214-KLP        Doc 132      Filed 03/11/19 Entered 03/11/19 11:13:26           Desc Main
                                     Document     Page 4 of 17


                              Liens on the Grove Avenue Property

        8.      Upon information and belief, Franklin American Mortgage Company (“Franklin

 American Mortgage”) has a deed of trust on the Grove Avenue Property (the “Franklin

 American Mortgage Lien”), as serviced by Cenlar FSB, secured in the amount of no greater than

 $522,638.89. True and correct copies of the Franklin American Mortgage note and deed of trust

 are attached hereto as Exhibit A.

        9.      Upon information and belief, Citizens and Farmers Bank (“C&F Bank”) has a deed

 of trust on the Grove Avenue Property (the “C&F Lien”) secured in the amount of no greater than

 $200,848.31. True and correct copies of the C&F Bank equity line agreement and deed of trust

 are attached hereto as Exhibit B.

        10.     Upon information and belief, Mark K. Brown (“Brown”) is a natural person who,

 upon information and belief, resides in Charlottesville, Virginia. Since 2015, Brown made several

 loans, secured by real property, to business entities associated with the Debtor.

                (a)     On March 24, 2015, Brown made a loan to Mulberry Investments, LLC

                        (“Mulberry Investments”) which was secured by property located at 3116

                        Grove Avenue, Richmond, Virginia 23221 (the “Brown Credit Line

                        Deed of Trust”). The Brown Credit Line Deed of Trust was made by and

                        between Mulberry Investments and Brown, and, upon information and

                        belief, Mulberry Investments is solely liable for the indebtedness. On April

                        14, 2015, the Credit Line Deed of Trust was modified (the “Brown Loan

                        Modification Agreement”) to include a larger line of credit up to

                        $75,000.00. A true and correct copy of the Brown Credit Line Deed of
Case 18-30214-KLP       Doc 132    Filed 03/11/19 Entered 03/11/19 11:13:26            Desc Main
                                  Document     Page 5 of 17


                       Trust and Brown Loan Modification Agreement is attached hereto as

                       Exhibit C.

               (b)     On July 19, 2017, a supplemental deed of trust (the “Brown Supplemental

                       Deed of Trust”) was signed between Brown, as lender, and the Debtor and

                       April Straus, as grantors, and recorded in the Circuit Court of the City of

                       Richmond on August 21, 2017. The Brown Supplemental Deed of Trust

                       purported to convey the Grove Avenue Property to the Lender in

                       consideration of loans secured by the Brown Loan Modification

                       Agreement and another deed of trust dated November 12, 2015. A true and

                       correct copy of the Brown Supplemental Deed of Trust is attached hereto

                       as Exhibit D.

               (c)     Upon information and belief, Brown seeks to assert the Brown

                       Supplemental Deed of Trust as a lien on the Grove Avenue Property in the

                       amount of $46,492.00 (the “Brown Lien”).

        11.    Upon information and belief, the City of Richmond (“City of Richmond”) is a

 municipality which obtained a judgment post-Petition Date against the Debtor on April 17, 2018,

 in the amount of $260.00 with 5% interest from June 7, 2017, plus $1.40 in costs and attorney’s

 fees in the amount of $52.00 (the “City of Richmond Judgment”). Upon information and belief,

 the City of Richmond Judgment was docketed in the Circuit Court of the City of Richmond on

 May 23, 2018 and a lien was levied on the Grove Avenue Property (the “City of Richmond

 Lien”). A true and correct copy of the City of Richmond Lien is attached hereto as Exhibit E.

        12.    Upon information and belief, Horizon Forest Products, L.P. (“Horizon”) is a

 Delaware limited partnership which obtained a judgment against Renew Renovations LLC (the
Case 18-30214-KLP        Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26             Desc Main
                                    Document     Page 6 of 17


 “Horizon Judgment”). On October 30, 2017, Horizon caused the Horizon Judgment to be

 docketed in the Circuit Court of the City of Richmond in the amount of $13,043.52 with 18%

 interest from July 31, 2017, plus $58.00 in costs and attorney’s fees in the amount of $3,260.88,

 and a lien was levied on the Grove Avenue Property (the “Horizon Lien”). A true and correct

 copy of the Horizon Lien is attached hereto as Exhibit F.

        13.     Upon information and belief, Noland Company (“Noland”) is a Virginia

 corporation which obtained a judgment against Renew Renovations, LLC (the “Noland

 Judgment”). On October 18, 2017, Noland caused the Nolan Judgment to be docketed in the

 Circuit Court of the City of Richmond in the amount of $10,881.00 with 18% interest from June

 17, 2017, plus $70.00 in costs and attorney’s fees in the amount of $2,852.73, and a lien was levied

 on the Grove Avenue Property (the “Noland Lien”). A true and correct copy of the Noland Lien

 is attached hereto as Exhibit G.

        14.     Upon information and belief, The Sherwin-Williams Company (“Sherwin-

 Williams”) is an Ohio corporation who obtained a judgment against Renew Renovations, LLC on

 July 6, 2017 (the “Sherwin-Williams Judgment”) in the amount of $11,796.88 with 18% interest

 from March 20, 2017, plus $174.00 in costs and attorneys’ fees in the amount of $2,949.22. Upon

 information and belief, and based on the proof of claim filed by Sherwin-Williams in this

 Bankruptcy Case, on July 21, 2017, the Sherwin-Williams Judgment was docketed in the Circuit

 Court of the City of Richmond in instrument number 17-012248, and a lien was levied on the

 Grove Avenue Property (the “Sherwin-Williams Lien”). A true and correct court entry of the

 Sherwin-Williams Judgment is attached hereto as Exhibit H.

        15.     Upon information and belief, April Straus (“April Straus”) is a natural person who

 owns a joint interest in the Grove Avenue Property along with the Debtor (April Straus and the
Case 18-30214-KLP            Doc 132    Filed 03/11/19 Entered 03/11/19 11:13:26          Desc Main
                                       Document     Page 7 of 17


 Debtor do not own the Grove Avenue Property as tenants by the entirety). April Straus is a named

 Defendant because this action will affect her rights towards the proceeds of any future sale of the

 Grove Avenue Property.

  Count I: Avoidance of the Horizon Lien and Noland Lien as Preferential Transfers under
             Section 547 of the Bankruptcy Code against Horizon and Noland

        16.     The Trustee repeats and re-alleges each and every allegation contained in

 paragraphs 1 through 15 as if fully set forth herein.

        17.     “For purposes of § 547(b), the docketing of a judgment lien constitutes a transfer

 to or for the benefit of a creditor, which is subject to avoidance.” Babiker v. Citizens Contracting

 Co. (In re Babiker), 180 B.R. 458, 460 (Bankr. E.D. Va. 1994) (citing 11 U.S.C. §§ 101(54),

 547(b), and 547(e)(1)(A); VA. CODE ANN. § 8.01-458; 4 Collier on Bankruptcy P 547.03[1][A], at

 547–19 (Lawrence P. King ed., 15th ed. 1994)).

        18.     The Horizon Lien and Noland Lien, as attached to the Grove Avenue Property,

 constitute an interest of the Debtor in property.

        19.     The Horizon Lien and Noland Lien were both docketed on or within ninety (90) days

 before the Petition Date.

        20.     The docketing of the Horizon Lien and Noland Lien constitute “transfers” of an

 interest of the Debtor in property as provided in 11 U.S.C. § 101(54).

        21.     Upon information and belief, Horizon and Noland were creditors of the Debtor at the

 time the avoidable transfers were made.

        22.     The Horizon Lien was made to or for the benefit of Horizon.

        23.     The Noland Lien was made to or for the benefit of Noland.
Case 18-30214-KLP         Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26             Desc Main
                                     Document     Page 8 of 17


         24.    Upon information and belief, the Horizon Lien and Noland Lien were made for or on

 account of antecedent debts owed by the Debtor to the respective creditors before such transfers was

 made.

         25.    Upon information and belief, the Debtor was insolvent when the transfers were made.

 The Debtor is presumed to have been insolvent during the 90 days prior to the Petition Date. See 11

 U.S.C. § 547(f).

         26.    Upon information and belief, the Horizon Lien and Noland Lien were not made to

 be contemporaneous exchanges for new value given to the Debtor.

         27.    Upon information and belief, the Horizon Lien and Noland Lien were not made in

 the ordinary course of business or financial affairs of the Debtor.

         28.    Upon information and belief, the Horizon Lien would enable Horizon to receive

 more than Horizon would receive if the case was filed under Chapter 7 of Title 11 of the U.S. Code;

 the transfer had not been made; and if Horizon had received the payment of such debt to the extent

 provided by the provisions of Title 11 of the U.S. Code. In other words, the docketing of the Horizon

 Lien elevated Horizon to the status of a secured creditor, which would require the Debtor to pay

 more to Horizon than the amount that Horizon would otherwise receive as an unsecured creditor.

         29.    Upon information and belief, the Noland Lien would enable Noland to receive more

 than Noland would receive if the case was filed under Chapter 7 of Title 11 of the U.S. Code; the

 transfer had not been made; and if Noland had received the payment of such debt to the extent

 provided by the provisions of Title 11 of the U.S. Code. In other words, the docketing of the Noland

 Lien elevated Noland to the status of a secured creditor, which would require the Debtor to pay more

 to Noland than the amount that Noland would otherwise receive as an unsecured creditor.
Case 18-30214-KLP         Doc 132      Filed 03/11/19 Entered 03/11/19 11:13:26             Desc Main
                                      Document     Page 9 of 17


        30.     For the foregoing reasons, the Horizon Lien and Noland Lien should be avoided and

 eliminated as to the Grove Avenue Property and set aside as preferential transfers pursuant to Section

 547 of the Bankruptcy Code.

 Count II: Avoidance of the Brown Lien, Horizon Lien, Noland Lien, and Sherwin-Williams
 Lien as Fraudulent Transfers under Section 548(a)(1)(B) of the Bankruptcy Code Against
                     Brown, Horizon, Noland, and Sherwin-Williams

        31.     The Trustee repeats and re-alleges each and every allegation contained in

 paragraphs 1 through 30 as if fully set forth herein.

        32.     The Brown Lien, Horizon Lien, Noland Lien, and Sherwin-Williams Lien

 constitute “transfers” under 11 U.S.C. § 101(54) of the Debtor’s interest in property (i.e., the Grove

 Avenue Property) and/or were obligations incurred by the Debtor (i.e., a purported security interest

 in the Debtor’s interest in the Grove Avenue Property).

        33.     The Brown Lien, Horizon Lien, Noland Lien, and Sherwin-Williams Lien were

 made or incurred within 2 years of the Petition Date.

        34.     The Debtor voluntarily or involuntarily:

                (a)      Received less than equivalent value in exchange for the Brown Lien,

                         Horizon Lien, Noland Lien, and Sherwin-Williams Lien because, upon

                         information and belief, the aforementioned liens were all debts incurred by

                         the Debtor’s businesses, and not obligations of the Debtor himself, thus the

                         Debtor did not receive the equivalent, or any, value in exchange for the

                         liens; and

                         (i)   The Debtor was insolvent on the date that such transfers were made

                               or such obligations were incurred, or became insolvent as a result of

                               such transfers or obligations;
Case 18-30214-KLP         Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26              Desc Main
                                    Document      Page 10 of 17


                        (ii)   The Debtor was engaged in business or a transaction, or was about to

                               engage in business or a transaction, for which any property remaining

                               with the Debtor was an unreasonably small capital;

                       (iii)   The Debtor intended to incur, or believed that the Debtor would incur,

                               debts that would be beyond the Debtor’s ability to pay as such debts

                               matured; or

                       (iv)    The Debtor made such transfers to or for the benefit of an insider, or

                               incurred such obligation to or for the benefit of an insider, under an

                               employment contract and not in the ordinary course of business.

        35.     For the foregoing reasons, the Brown Lien, Horizon Lien, Noland Lien, and

 Sherwin-Williams Lien should be avoided and eliminated as to the Grove Avenue Property and

 set aside as fraudulent transfers pursuant to Section 548(a)(1)(B) of the Bankruptcy Code.

    Count III: Avoidance of the Brown Lien, Horizon Lien, Noland Lien, and Sherwin-
 Williams Lien as Fraudulent Transfers under Section 548(a)(1)(A) of the Bankruptcy Code

        36.     The Trustee repeats and re-alleges each and every allegation contained in

 paragraphs 1 through 35 as if fully set forth herein.

        37.     The Brown Lien, Horizon Lien, Noland Lien, and Sherwin-Williams Lien

 constitute “transfers” under 11 U.S.C. § 101(54) of the Debtor’s interest in property (i.e., the Grove

 Avenue Property) and/or were obligations incurred by the Debtor (i.e., a purported security interest

 in the Debtor’s interest in the Grove Avenue Property).

        38.     The Brown Lien, Horizon Lien, Noland Lien, and Sherwin-Williams Lien were

 made or incurred within 2 years of the Petition Date.
Case 18-30214-KLP         Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26              Desc Main
                                    Document      Page 11 of 17


        39.     The Debtor voluntarily or involuntarily made the transfers or incurred the

 obligations with actual intent to hinder, delay, or defraud any entity to which the Debtor was or

 became, on or after the date that the liens were made or incurred, indebted.

        40.     “Actual intent” in this circumstance can be inferred from the following badges of

 fraud at a minimum:

                (a)      The Debtor’s insolvency or indebtedness during the time that the transfers

                         were made and/or obligations were incurred;

                (b)      Reservation of benefits, control, or dominion of the Grove Avenue

                         Property by the Debtor; and/or

                (c)      There was existing litigation against the Debtor at the time that the transfers

                         were made and/or the obligations were incurred.

        41.     The transfers were made and/or the obligations were incurred to hinder, and/or

 delay, and/or defraud the Debtor’s existing creditors at the time because the liens were improperly

 levied on the Debtor’s personal residence at the Grove Avenue Property. Upon information and

 belief, the Brown Lien, Horizon Lien, Noland Lien, and Sherwin-Williams Lien were related to

 the Debtor’s businesses, and the Debtor was not personally obligated to re-pay said judgments.

 Accordingly, the docketing of the Brown Lien, Horizon Lien, Noland Lien, and Sherwin-Williams

 Lien on the Debtor’s personal residence was made to hinder, delay, or defraud the Debtor’s other

 existing creditors at the time.

        42.     For the foregoing reasons, the Trustee requests that the Brown Lien, Horizon Lien,

 Noland Lien, and Sherwin-Williams Lien be avoided and eliminated as to the Grove Avenue

 Property as fraudulent transfers under Section 548(a)(1)(A) of the Bankruptcy Code.
Case 18-30214-KLP        Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26           Desc Main
                                   Document      Page 12 of 17


   Count IV: Avoidance of the City of Richmond Lien as a Post-Petition Date Transaction
         under Section 549 of the Bankruptcy Code Against the City of Richmond

        43.     The Trustee repeats and re-alleges each and every allegation contained in

 paragraphs 1 through 42 as if fully set forth herein.

        44.     The City of Richmond Lien was a transfer of property of the Estate made after the

 commencement of the Bankruptcy Case.

        45.     Upon information and belief, the City of Richmond Lien was authorized under

 Section 303(f) and/or 542(c) of the Bankruptcy Code; or

        46.     Upon information and belief, the City of Richmond Lien was not authorized under

 Title 11 of the United State Code and/or by the Court in this Bankruptcy Case.

        47.     For the foregoing reasons, the Trustee requests that the City of Richmond Lien be

 avoided and eliminated as to the Grove Avenue Property as a post-Petition Date transfer under

 Section 549 of the Bankruptcy Code.

  Count VI: Declaratory Judgment to Determine the Validity, Extent, and Priority of Liens
                                against all Defendants

        48.     The Trustee repeats and re-alleges each and every allegation contained in

 paragraphs 1 through 47 as if fully set forth herein.

        49.     In light of the foregoing counts, the Trustee seeks a declaratory judgment pursuant

 to Bankruptcy Rule 7001 to determine the validity, extent, and priority of liens on the Grove

 Avenue Property.

        50.     Upon information and belief, the Franklin American Mortgage Lien is a first-

 priority lien on Grove Avenue Property that is secured by the Grove Avenue Property in an amount

 of no more than $522,638.89.
Case 18-30214-KLP        Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26            Desc Main
                                   Document      Page 13 of 17


        51.     Upon information and belief, the C&F Bank Lien is a second-priority lien on the

 Grove Avenue Property that is secured by the Grove Avenue Property in an amount of no more

 than $200,848.31.

        52.     Upon information and belief, the Brown Lien is invalid as asserted against the

 Grove Avenue Property in its entirety because, at a minimum, it originates from an invalid loan

 that violates the usury laws of Virginia by charging a fixed annual interest rate of 25% per annum,

 and/or is based on a business debt of Mulberry Investments or Renew Properties, LLC which

 cannot be levied on the Debtor’s personal assets owned as joint tenant, such as the Grove Avenue

 Property.

        53.     Upon information and belief, the Horizon Lien is invalid as asserted against the

 Grove Avenue Property in its entirety because it originates from a judgment against Renew

 Renovations, LLC, and is thus a business debt of Renew Renovations, LLC that cannot be levied

 on the Debtor’s personal assets owned as a joint tenant, such as the Grove Avenue Property.

        54.     Upon information and belief, the Noland Lien is invalid as asserted against the

 Grove Avenue Property in its entirety because it originates from a judgment against Renew

 Renovations, LLC, and is thus a business debt of Renew Renovations, LLC that cannot be levied

 on the Debtor’s personal assets owned as a joint tenant, such as the Grove Avenue Property.

        55.     Upon information and belief, the Richmond City Lien is invalid as asserted against

 the Grove Avenue Property in its entirety because it is a post-Petition Date violation of the

 automatic stay under Section 362(a)(4) of the Bankruptcy Code because the City of Richmond

 Lien is a “lien against property of the estate” that was created post-Petition Date.

        56.     Upon information and belief, the Sherwin-Williams Lien is invalid as asserted

 against the Grove Avenue Property in its entirety because it originates from a judgment against
Case 18-30214-KLP        Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26            Desc Main
                                   Document      Page 14 of 17


 Renew Renovations, LLC, and is thus a business debt of Renew Renovations, LLC that cannot be

 levied on the Debtor’s personal assets owned as a joint tenant, such as the Grove Avenue Property.

         57.    This Court should determine which of the Defendants have proven the validity,

 priority, or extent of their respective liens, claims, encumbrances, and/or interests in the Grove

 Avenue Property in order to determine the amount of the distribution they are entitled to receive

 from the proceeds of the anticipated sale of the Grove Avenue Property.

         58.    The Trustee requests that the Defendants be required to prove their respective

 interests in the Grove Avenue Property, and those who fail to do so, are precluded from either (i)

 thereafter asserting or proving ownership or title to the Grove Avenue Property; or (ii) sharing in

 the receipt of proceeds in accordance with the requirements of Section 363(p)(2) of the Bankruptcy

 Code.

         59.    The Trustee reserve his rights to supplement and/or amend Count VI to include

 additional facts, theories, and transfers as such may be discovered during the course of this

 Adversary Proceeding.

     Count VII: Claim Objections as to Brown, Horizon, Noland, and Sherwin- Williams

         60.    The Trustee repeats and re-alleges each and every allegation contained in

 paragraphs 1 through 59 as if fully set forth herein.

         61.    Bankruptcy Rule 3007(b) allows the Trustee to assert claim objections in adversary

 proceedings.

         62.    On February 6, 2018, Noland filed proof of claim number 3 (“Proof of Claim 3”)

 and asserted $14,556.58 as an unsecured claim. Pursuant to the allegations set forth in this

 Complaint, the Trustee seeks to have the Noland Lien avoided and/or deemed invalid as to the
Case 18-30214-KLP        Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26             Desc Main
                                   Document      Page 15 of 17


 Grove Avenue Property, and the Trustee asserts that Proof of Claim 3 be disallowed or deemed

 an unsecured claim in the amount of $14,556.58.

        63.     On March 23, 2018, Sherwin-Williams filed proof of claim number 16 (“Proof of

 Claim 16”) and asserted $16,671.21 as a secured claim. Pursuant to the allegations set forth in

 this Complaint, the Trustee seeks to have the Sherwin-Williams Lien avoided and/or deemed

 invalid, and the Trustee asserts that Proof of Claim 16 be disallowed or deemed an unsecured

 claim in the amount of $16,671.21.

        64.     On April 27, 2018, Brown filed proof of claim number 17 (“Proof of Claim 17”)

 and asserted $46,492.00 as an unsecured claim. Proof of Claim 17 appears to be filled out

 incorrectly, thus the Trustee cannot fully ascertain if Proof of Claim 17 asserts a secured claim or

 unsecured claim. For the foregoing reasons, the Trustee asserts that the amounts claimed in Proof

 of Claim 17 should be disallowed or deemed an unsecured claim in the amount of $46,492.00.

        65.     On May 23, 2018, Horizon filed proof of claim number 23 (“Proof of Claim 23”)

 and asserted $17,449.48 as a secured claim. Pursuant to the allegations set forth in this Complaint,

 the Trustee seeks to have the Horizon Lien avoided and/or deemed invalid, and the Trustee asserts

 that Proof of Claim 23 be disallowed or deemed an unsecured claim in the amount of $17,449.48.


                                         No Prior Request

        66.     The Trustee has not filed any previous complaint and/or motion in this Court

 requesting the relief sought herein.

                                         Relief Requested

        67.     WHEREFORE, the Trustee prays that this Court enter an order granting judgment

 (the “Judgment”) to the Trustee for the following relief:
Case 18-30214-KLP   Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26             Desc Main
                              Document      Page 16 of 17


            (a)     A determination that the Franklin American Mortgage Lien is the first-
                    priority lien on the Grove Avenue Property secured in the amount of no
                    greater than $522,638.89;

            (b)     A determination that the C&F Bank Lien is the second-priority lien on the
                    Grove Avenue Property secured in the amount of no greater than
                    $200,848.31;

            (c)     Avoidance of the Brown Lien as a fraudulent transfer under Sections
                    548(a)(1)(A) and/or (B) of the Bankruptcy Code; and/or a determination
                    that the Brown Lien is invalid as levied against the Grove Avenue Property;

            (d)     Avoidance of the Horizon Lien as a preferential transfer under Section 547
                    of the Bankruptcy Code; and/or avoidance of the Horizon Lien as a
                    fraudulent transfer under Sections 548(a)(1)(A) and/or (B) of the
                    Bankruptcy Code; and/or a determination that the Horizon Lien is invalid
                    as levied against the Grove Avenue Property;

            (e)     Avoidance of the Noland Lien as a preferential transfer under Section 547
                    of the Bankruptcy Code; and/or avoidance of the Noland Lien as a
                    fraudulent transfer under Sections 548(a)(1)(A) and/or (B) of the
                    Bankruptcy Code; and/or a determination that the Noland Lien is invalid
                    as levied against the Grove Avenue Property;

            (f)     Avoidance of the Sherwin-Williams Lien as a fraudulent transfer under
                    Sections 548(a)(1)(A) and/or (B) of the Bankruptcy Code; and/or a
                    determination that the Sherwin-Williams Lien is invalid as levied against
                    the Grove Avenue Property;

            (g)     Avoidance of the City of Richmond Lien as a post-Petition Date transaction
                    under Section 549 of the Bankruptcy Code; and/or a determination that the
                    City of Richmond Lien is invalid as a violation of the automatic stay under
                    Section 362(a)(4) of the Bankruptcy Code;

            (h)     A determination that, except for the other joint owner of the Grove Avenue
                    Property, the priorities established in Subsections (a) and (b) of this
                    Paragraph, and any other interest that may be proved to validly exist on the
                    Grove Avenue Property during the pendency of this case, no other entity
                    can share in the receipt of proceeds of a future sale of the Grove Avenue
                    Property in accordance with the requirements of Section 363(p)(2) of the
                    Bankruptcy Code; and

            (i)     Sustaining the Trustee’s claim objections and providing that Proof of
                    Claim 3 be disallowed or deemed an unsecured claim in the amount of
                    $14,556.58; Proof of Claim 16 be disallowed or deemed an unsecured
                    claim in the amount of $16,671.21; Proof of Claim 17 be disallowed or
                    deemed an unsecured claim in the amount of $46,492.00; and Proof of
Case 18-30214-KLP        Doc 132     Filed 03/11/19 Entered 03/11/19 11:13:26              Desc Main
                                   Document      Page 17 of 17


                         Claim 23 be disallowed or deemed an unsecured claim in the amount of
                         $17,449.48.


                                             Conclusion

        For the foregoing reasons, the Trustee respectfully requests that the Court enter an order

 granting Judgment in favor of the Trustee that incorporates the relief requested herein, and granting

 the Trustee any other and further relief that the Court deems proper.



 Dated: March 11, 2019                         /s/ Robert S. Westermann
                                               Robert S. Westermann (VSB No. 43294)
                                               Alexander R. Kalyniuk (VSB No. 92325)
                                               HIRSCHLER FLEISCHER, P.C.
                                               The Edgeworth Building
                                               2100 East Cary Street
                                               Richmond, Virginia 23218-0500
                                               Telephone:     (804) 771-5610
                                               Facsimile:     (804) 644-0957
                                               Email:         rwestermann@hirschlerlaw.com
                                                              akalyniuk@hirschlerlaw.com

                                               Counsel to the Chapter 7 Trustee
